DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/03/2022. As directed by the amendment: claims 1-5, 10, and 12 have been amended and new claims 22-25 have been added.  Thus, claims 1-25 are presently pending in this application.

Claim Objections
Claim 25 is objected to because of the following informalities: 
  Claim 25 recites “flexible portion” (ll.2). Examiner requests that Applicant change this to read as “a flexible portion”.
Claim 25 recites “the first adhesive layer” (ll.2). This should be changed to read “the adhesive layer” (for consistency of claim language). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thirstrup et al. (US 20100030167 A1) in view of Angelides (US 20170140103 A1) and Carrubba (US 20170360592 A1).

    PNG
    media_image1.png
    724
    554
    media_image1.png
    Greyscale

Annotated Figure 7 from Thirstrup
Regarding Claim 1, Thirstrup discloses a method and dressing for detecting detachment of the dressing, and teaches a base plate for a medical appliance ("ostomy base plate", ¶ 20), the base plate comprising:
a first adhesive layer 70 ('adhesive', fig. 6, ¶ 112) comprising one or more water soluble or water swellable hydrocolloids ("Hydrocolloid particles can also additionally/alternatively be added in the adhesive compound in order to further improve the adhesive", ¶ 29);
and an electrode assembly 69 ('electrically conductive pattern', fig. 6, ¶ 112) disposed on the first adhesive layer 70 ('adhesive', fig. 6, ¶ 112), the electrode assembly 69 comprising a plurality of electrodes 80 and 82 ('ring electrodes', fig. 7, ¶ 117);
a monitor interface 85 ('reader unit 85', fig. 7a, ¶ 0117) connecting the base plate ("ostomy base plate", ¶ 20) to a monitor device 103, the monitor interface 109 comprising a plurality of terminals (annotated fig. 7) electrically connected to the plurality of electrodes 80 and 82 (see annotated fig.  7) and configured for connecting the base plate to a monitor device 103 ('event-handling device', fig. 8a, connecting via “wireless communication”, see ¶ 123). 
Thirstrup fails to teach the plurality of terminals of the monitor interface configured to connect to respective terminals of the monitor device, and a coupling part, the coupling part is adapted to move relative to the first adhesive layer of the base plate to mechanically couple the base plate to the monitor device. 

    PNG
    media_image2.png
    514
    812
    media_image2.png
    Greyscale

Annotated Figure 5B of Angelides

Angelides discloses systems and methods for providing comprehensive care for stoma patients, and teaches the plurality of terminals of the monitor interface 520 (‘mounting device’, fig. 5A-5B, ¶ 103) configured to connect to respective terminals (annotated fig. 6E) of the monitor device 530 (‘measurement communicator’, fig. 5A, ¶ 70). Angelides lacks a coupling part that mechanically couples the base plate to the monitor device. However, Angelides does teach an attachment site 620 ('communicator attachment site’, fig. 6D, ¶ 52) for the coupling part that could receive the monitor device and couple it to the base plate. Carrubba teaches a coupling part 24’ (‘receptacle’, fig. 8, ¶ 29), the coupling part 24’ for coupling an element to an ostomy base plate.
Therefore, it would have been obvious to modify the dressing of Thirstrup to connect the plurality of terminals of the monitor interface with respective terminals of the monitor device, as taught by Angelides, in order to connect the monitor interface and the monitor device with a known alternative, and to facilitate attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes. Carrubba’s coupling part provides a suitable connecting receptacle having a desired level of discreetness of the device for the user (¶ 25). Carrubba also anchors a monitoring device to a base plate in order to cohere the assembly and prevent the monitoring device from detaching inadvertently.  
As such, the combined references now having the coupling part would allow the coupling part adapted to move relative to the first adhesive layer of the base plate (of Thirstrup) for mechanically coupling the monitor device (taught by Angelides) and the base plate. 

Regarding Claim 2, Thirstrup teaches a stomal opening 3 ('opening', fig. 1a, ¶ 79) formed through a thickness of the base plate, with the stomal output sized to allow the base plate ("ostomy base plate", ¶ 20) to be placed around a stoma of a user ("opening 3 to allow discharge from a stoma (not shown) to fill the ostomy bag attached to the base plate", ¶ 79).

Regarding Claim 3, Thirstrup/Angelides fail to teach the coupling part forms a ring-shaped element. Carrubba teaches that the coupling part 24’ (‘receptacle’, fig. 8, ¶ 29) forms a ring-shaped element (see fig. 1, in which 24, commensurate to 24’, is ring-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part forming a ring-shaped element as taught by Carrubba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (¶ 25).

Regarding Claim 4, as best understood, Thirstrup fails to teach that the ring-shaped element further comprises a rigid part, with the plurality of terminals deposited on the rigid part. Carrubba teaches the ring-shaped element (see fig. 1, in which 24, commensurate to 24’, is ring-shaped) further comprises a rigid part (“Receptacle 24 may be fabricated from a rigid yet flexible material”, ¶ 25). Angelides teaches the plurality of terminals deposited on a commensurate rigid part ("an optical fiber or a wire shown in FIG.  6E... ensure the communication link between the parameter sensor 510 and its connection to the measurement communicator 530 at the communicator attachment site 620", see fig. 6D and 6E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element which further comprises a rigid part as taught by Carrubba, for the purpose of providing suitable material that is sufficiently rigid in order to prevent the terminals from being warped by the process of attachment, removal, or replacement of the sensor to the pocket or pouch during use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; and such that the plurality of terminals from Angelides would be deposited on the rigid part of Carruba, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes.


    PNG
    media_image2.png
    514
    812
    media_image2.png
    Greyscale

Annotated Figure 6E of Angelides

    PNG
    media_image3.png
    633
    711
    media_image3.png
    Greyscale

Annotated Figure 7A of Angelides

Regarding Claim 5, Thirstrup fails to teach the plurality of terminals is deposited on an inner surface of the ring-shaped element. Angelides teaches the plurality of terminals (annotated fig. 6E) are deposited on an inner surface of a ring-shaped element commensurate to the ring-shaped element of Carrubba (if the terminals are arranged in the same manner as fig. 5B, then the ring-shaped flange of fig. 7A has the terminals overlapping to the inner surface of the ring-shaped flange, see annotated fig. 7A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the plurality of terminals, which would be are deposited on an inner surface of the ring-shaped element as taught by Angelides, for the purpose of facilitating attachment of the monitor device to the electrodes. 

Regarding Claim 6, Thirstrup fails to teach the ring-shaped element is a circular ring shape. Angelides teaches the ring-shaped element (see fig. 6D, the portion where the monitor device is seated is ring shaped) is a circular ring shape. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring-shaped element, which is a circular ring shape as taught by Angelides, for the purpose of embedding the sensor inside the site so that the sensor does not fall out of place during use.


    PNG
    media_image4.png
    789
    560
    media_image4.png
    Greyscale

Annotated (A) Figure 8 of Carrubba

Regarding Claim 7, Thirstrup/Angelides fail to teach the coupling part comprises a back cover blocking a back side of the ring-shaped element. Carrubba teaches the coupling part 24’ (‘receptacle’, fig. 8, ¶ 29) comprises a back cover (see annotated (A) fig. 8) blocking a back side of the ring-shaped element (see fig. 1, in which 24, commensurate to 24’, is ring-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the coupling part comprises a back cover blocking a back side of the ring-shaped element as taught by Carrubba, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes. 

Regarding Claim 8, Thirstrup/Angelides fails to teach the coupling part comprises one or more grip elements radially extending outwards from the ring shaped element. Carrubba teaches the coupling part 24’ comprises one or more grip elements radially extending outwards (NOTE: the entire circumference of 24’ is grippable and thus comprises grip elements extending radially outward) from the ring-shaped element (see fig. 1, in which 24, commensurate to 24’, is ring-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, which comprises one or more grip elements radially extending outwards from the ring shaped element as taught by Carrubba, for the purpose of providing the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by gripping the elements to manipulate the pouch. 

Regarding Claim 9, Thirstrup fails to teach the ring shaped element has a recess extending along at least a part of the inner surface of the ring shaped element. Angelides teaches a recess 620 ('communicator attachment site', fig. 6D, ¶ 52, “one or more outside layers 622, 624, 626…the outside layers may be open at one end to serve as a pocket or a pouch”, ¶ 53-54; 620 is a part of 622 and therefore comprises a pocket/pouch, or recess). Carrubba teaches the ring shaped element (see fig. 1, in which 24, commensurate to 24’, is ring-shaped) (see fig. 8, the portion where the monitor device is seated is ring shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element, which has a recess, as taught by Angelides, which would extend along at least a part of the inner surface of the ring shaped element as taught by Carrubba, for the purpose of inserting the sensor into the recess and to prevent the sensor from being dislodged without purposefully removing it. 

Regarding Claim 10, Thirstrup teaches the first adhesive layer 70 ('adhesive', fig. 6, ¶ 112) and that the first adhesive layer 70 ('adhesive', fig. 6, ¶ 112) lies in a plane of the base plate ("ostomy base plate", ¶ 20), but Thirstrup/Angelieds fail to teach the coupling part is hingedly connected to a main base plate portion, and wherein the hinged connection between the coupling part and the main base plate portion allows the coupling part to rotate about a base plate axis substantially perpendicular to an axial direction of the base plate. Carrubba teaches the coupling part is hingedly connected to a main base plate portion (“ring-shaped flange 16”, fig. 8, ¶ 24) (NOTE: hingedly connected via tabs 24h/24h′/24h″, fig. 8, ¶ 36), and wherein the hinged connection (via tab 24h’, see fig. 8) between the coupling part 24’ and the main base plate portion 16 allows the coupling part 24’ to rotate about a base plate axis (axis x′-x′ in fig. 8) substantially perpendicular to an axial direction of the base plate (axis of 16 extending from ‘toward head’ to ‘toward feet’, see fig. 8) (“receptacle 24/24′/24″ may be partially rotated within slot 30 to a first position so as to loosely mount the receptacle against outer ring 32 (first stage)”, ¶ 36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, which would be hingedly connected to a main base plate portion, and wherein the hinged connection between the coupling part and the main base plate portion allows the coupling part to rotate about a base plate axis substantially perpendicular to an axial direction of the base plate as taught by Carrubba, for the purpose of facilitating removal of the sensor by twisting the pouch in a rotating direction which would cause the elastic portion of the pouch to be deformed and the sensor to be dislodged.


    PNG
    media_image5.png
    1108
    902
    media_image5.png
    Greyscale

Annotated (B) Figure 8 of Carrubba

Regarding Claim 11, Thirstrup teaches a main base plate portion comprising the first adhesive layer 70 ('adhesive', fig. 6, ¶ 112), but Thirstrup/Angelides fail to teach the coupling part is connected to the main base plate portion, and wherein the connection between the coupling part and the main base plate portion is adapted to move through an angle of more than 90 degrees measured between the coupling part and the main base plate portion. Carrubba teaches that the coupling part 24’ is connected to a main base plate portion 16, and wherein the connection between the coupling part 24’ and the main base plate portion 16 forms an angle of 180 degrees between the coupling part 24’ and the main base plate portion 16 (24’ is connected to 16 at a 180-degree angle, as seen in annotated (B) fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thirstrup to include the coupling part, which would be connected to a main base plate portion, and wherein the connection between the coupling part and the main base plate portion is adapted to move through an angle of more than 90 degrees measured between the coupling part and the main base plate portion as taught by Carrubba, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by having the capability to rotate 180 degrees.

Regarding Claim 12, Thirstrup teaches a monitor device 103 ('event-handling device', fig. 8a, ¶ 123) for connecting to a base plate of a medical appliance ("ostomy base plate", ¶ 20), the monitor device 103 comprising:
a monitor device housing (fig. 8a, the body of 103);
electronic circuitry ("event-handling device may be a cellular telephone, a personal digital assistant, a laptop, a PC or the like", ¶ 123; all cellular devices inherently contain electronic circuitry);
and an appliance interface 75 (a second adhesive', fig. 7a, ¶ 117) configured for mechanically connecting the monitor device 103 (equivalent to 85 in fig. 7a) to the base plate,
the appliance interface 75 (a second adhesive', fig. 7a, ¶ 117) comprises a plurality of terminals (annotated fig. 7a has terminals embedded in appliance interface 75) for connecting with a plurality of electrodes 80 and 82 ('ring electrodes', fig. 7, ¶ 117) of the base plate. 
However, Thirstrup fails to teach the appliance interface comprises a monitor device coupling part configured to mechanically couple the monitor device to the base plate, and a recess configured to receive a coupling part of the base plate. 
Angelides teaches a recess 620 ('communicator attachment site', fig. 6D, ¶ 52). Carrubba teaches a monitor device coupling part 24’.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include a recess as taught by Angelides, for the purpose of receiving a device inside of the recess, and to include a monitor device coupling part as taught by Carrubba, for the purpose of inserting the sensor into the recess to prevent the sensor from being dislodged without purposefully removing it. 

Regarding Claim 13, Thirstrup teaches the appliance interface 75 (a second adhesive', fig. 7a, ¶ 117), a first end of the monitor device 103 ('event-handling device', fig. 8a, ¶ 123),  and an opposing second end of the monitor device 103 ('event-handling device', fig. 8a, ¶ 123), but fails to teach that the recess of the appliance interface comprises a first recess part formed in a first end of the monitor device and a second recess part formed in an opposing second end of the monitor device. 
Angelides teaches the recess 620 ('communicator attachment site', fig. 6D, ¶ 52) comprises a first recess part and a second recess part (“one or more outside layers 622, 624, 626…the outside layers may be open at one end to serve as a pocket or a pouch”, ¶ 53-54; 620 is a part of 622 and therefore comprises a pocket/pouch, or recess. So therefore it would be obvious that 620 is composed of multiple recess parts, wherein there exist at least two parts of the recess 620 that would be considered recess parts).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the recess, which would comprise a first recess part and a second recess part, as taught by Angelides, such that they would be formed in a first end and second end of the monitor device, for the purpose of retaining the sensor within the pouch when they are engaged together. 


    PNG
    media_image6.png
    706
    830
    media_image6.png
    Greyscale

Figure 8a of Thirstrup

Regarding Claim 14, Thirstrup teaches the monitor device housing (fig. 8a, the body of 103) has a first surface (see annotated fig. 8a) and a second surface (see annotated fig. 8a) and wherein the recess is extending along at least a part of an outer circumference between the first surface (see annotated fig. 8a) and the second surface (see annotated fig. 8a).

Regarding Claim 15, Thirstrup teaches the first surface (see annotated fig. 8a) and the second surface (see annotated fig. 8a), however fails to teach the recess extends at least 50% of the outer circumference between the first surface and the second surface. Angelides teaches the recess 620 ('communicator attachment site', fig. 6D, ¶ 52) (“one or more outside layers 622, 624, 626…the outside layers may be open at one end to serve as a pocket or a pouch”, ¶ 53-54; 620 is a part of 622 and therefore comprises a pocket/pouch, or recess; recess 620 would extend entirely around the first and second surfaces when the device is placed in 620, therefore it would be obvious that the recess extends at least 50% of the outer circumference between the first surface and the second surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the recess, which would extend at least 50% of the outer circumference between the first surface and the second surface as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together. 

Regarding Claim 16, Thirstrup teaches the monitor device housing (fig. 8a, the body of 103) has a first surface (see annotated fig. 8a) and a second surface (see annotated fig. 8a), but fails to teach an outer circumference between the first surface and the second surface of the monitor device is the circumference configured to be received in the recess of the coupling part of the base plate. 
Angelides teaches the circumference configured to be received in the recess 620 ('communicator attachment site', fig. 6D, ¶ 52) of the base plate (Angelides describes the sensors being "embedded" (¶ 54) into the recess 620, which implies that there is a circumference configured to be received in the recess of the base plate). Carrubba teaches the coupling part 24’.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the outer circumference between the first surface and the second surface is the circumference configured to be received in the recess as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together, and to include the coupling part as taught by Carrubba, for the purpose of inserting the sensor into the recess to prevent the sensor from being dislodged without purposefully removing it..

Regarding Claim 17, Thirstrup teaches the outer circumference is convex between the first surface (see annotated fig. 8a) and the second surface (see annotated fig. 8a).

Regarding Claim 18, Thirstrup teaches the first surface and the second surface are substantially parallel (see annotated fig. 8a).

Regarding Claim 19, Thirstrup teaches the first surface and the second surface are substantially flat (see annotated fig. 8a). ‘Flat’ is interpreted as a straight line, of which the first and second surfaces are. 


    PNG
    media_image7.png
    706
    865
    media_image7.png
    Greyscale

Figure 8a of Thirstrup

Regarding Claim 20, Thirstrup teaches the plurality of terminals (annotated fig. 7) is provided on the outer circumference between the first surface (see annotated fig. 8a) and the second surface (see annotated fig. 8a).

Regarding Claim 21, Thirstrup teaches that the monitor device housing (fig. 8a, the body of 103) has a substantially rectangular shape (see fig. 8a).


Regarding Claim 22, Thirstrup teaches the first adhesive layer 70 ('adhesive', fig. 6, ¶ 112) of the base plate ("ostomy base plate", ¶ 20), but fails to teach that the coupling part comprises an elastically deformable part that allows movement of the coupling part relative to the first adhesive layer. Carruba teaches the coupling part 24' (receptacle', fig. 8, ¶ 29), and Angelides teaches a commensurate coupling part 622 that comprises an elastically deformable part ("outside layers may be open at one end to serve as a pocket or a pouch for the sensor device", ¶ 54, a pocket or pouch would need to be flexible to admit the monitor device; additionally, 622 is described as 'elastomeric', ¶ 53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, as taught by Carruba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (Carruba ¶ 25); such that the coupling part of Carruba would comprises an elastically deformable part that allows movement of the coupling part relative to the first adhesive layer as taught by Angelides, for the purpose of allowing the bag to be easily exchanged without removing the flange (Angelides ¶ 46). 

Regarding Claim 23, Thirstrup teaches a base plate for a medical appliance ("ostomy base plate", ¶ 20), the base plate comprising:
an adhesive layer 70 ('adhesive', fig. 6, ¶ 112), the adhesive layer 70 is moisture absorbent and comprises a hydrocolloid ("Hydrocolloid particles can also additionally/alternatively be added in the adhesive compound in order to further improve the adhesive", ¶ 29);
an electrode assembly 69 ('electrically conductive pattern', fig. 6, ¶ 112) disposed on the adhesive layer 70, the electrode assembly 69 comprising a plurality of electrodes (142 and 143)('ring electrodes', fig. 17, ¶ 159) adapted to sense liquid in contact with the adhesive layer 70 ("conducting rings are in contact with part of the adhesive...The liquid from an ostomy or from a wound will form a capacitive or galvanic coupling between the two conducting rings 36 and 37", ¶ 97); and
a monitor interface 109 ('reader', fig. 8a-8b, ¶ 123) comprising a plurality of terminals (annotated fig. 7) electrically connected to the plurality of electrodes (80 and 82, commensurate to (142 and 143);
wherein the monitor interface 109 is adapted to mechanically couple the plurality of terminals (annotated fig. 7) of the monitor interface 109 with respective terminals (annotated fig. 7) of a monitor device 103.
Thirstrup/Angelides fails to teach the coupling part. Carruba teaches a coupling part 24' (receptacle', fig. 8, ¶ 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup/Angelides to include the coupling part as taught by Carruba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (Carruba ¶ 25).

Regarding Claim 24, Thirstrup fails to teach that the coupling part comprises a ring-shaped element with the plurality of terminals deposited on the ring-shaped element. Angelides teaches the plurality of terminals ("an optical fiber or a wire shown in FIG.  6E...ensure the communication link between the parameter sensor 510 and its connection to the measurement communicator 530 at the communicator attachment site 620", see fig. 6D and 6E), but fails to teach the coupling part comprises a ring shaped element with the plurality of terminals deposited on the ring shaped element. Carruba teaches the coupling part 24' (receptacle', fig. 8, ¶ 29) comprises a ring-shaped element (see fig. 1, in which 24, commensurate to 24’, is ring-shaped). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part which comprises a ring shaped element as taught by Carrubba, for the purpose of providing the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by gripping the elements to manipulate the pouch; and such that the plurality of terminals from Angelides would be deposited on the ring shaped element part of Carruba, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes.

Regarding Claim 25, Thirstrup teaches the first adhesive layer 70 ('adhesive', fig. 6, ¶ 112) of the base plate ("ostomy base plate", ¶ 20), but Thirstrup/Angelides fails to teach that the coupling part comprises a flexible portion that allows movement of the coupling part relative to the first adhesive layer. 
Carruba teaches the coupling part 24' (receptacle', fig. 8, ¶ 29) comprises flexible portion ("Receptacle 24 may be fabricated from a rigid yet flexible material, such as natural or synthetic rubber or a molded thermoplastic material, including without limitation, nylon, polypropylene, polyethylene and copolymers thereof", ¶ 25) that allows movement of the coupling part 24'.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part comprises a flexible portion that allows movement of the coupling part relative to the first adhesive layer as taught by Carruba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (Carruba ¶ 25) to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by gripping the elements to manipulate the pouch.

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive for the following reasons:

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, Thirstrup does not teach or suggest an electrode assembly disposed on the first adhesive layer.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that it is illustrated in figure 6a of Thirstrup that the electrode assembly 69 is disposed on the first adhesive layer 70. In ¶ 112 of Thirstrup it says: “FIG.  6a illustrates the bandage produced comprising the three components: a top-foil 68 comprising an electrically conductive pattern 69, a middle component of an adhesive 70 and a bottom component of a release liner 71”, thus 69 is disposed on the adhesive 70. 

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, the cited references do not teach or suggest a monitor interface comprises a coupling part, and the coupling part is adapted to move relative to the first adhesive layer of the base plate to mechanically couple the base plate to the monitor device.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Thirstrup teaches a monitor interface 109. Angelides fails to teach a coupling part, the coupling part to mechanically couple the base plate to the monitor device. However, Angelides does teach an attachment site 620 ('communicator attachment site’, fig. 6D, ¶ 52) for the coupling part that could receive the monitor device and couple it to the base plate. Carrubba teaches a coupling part 24’ (‘receptacle’, fig. 8, ¶ 29), the coupling part 24’ for coupling an element to an ostomy base plate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the plurality of terminals of the monitor interface could be configured to connect with respective terminals of the monitor device, as taught by Angelides, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes; and furthermore, to include a coupling part, such that the coupling part would couple the monitor device of Angelides and the base plate, as taught by Carrubba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (¶ 25). 
As such, the combined references now having the coupling part would allow the coupling part adapted to move relative to the first adhesive layer of the base plate (of Thirstrup) for mechanically coupling the monitor device (taught by Angelides) and the base plate. 


On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, the electrical components 6 of Thirstrup are separated from the adhesive 4 (and its moisture) by a film 5 to prevent short circuits (See [0081]), and the cited terminals of Angelides are located on an outside layer of the ostomy bag.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that it is illustrated in figure 6a of Thirstrup that the electrode assembly 69 is disposed on the first adhesive layer 70. In ¶ 112 of Thirstrup it says: “FIG.  6a illustrates the bandage produced comprising the three components: a top-foil 68 comprising an electrically conductive pattern 69, a middle component of an adhesive 70 and a bottom component of a release liner 71”, thus 69 is disposed on the adhesive 70.
Additionally, the terminals of Angelides are modified to be placed within the dressing of Thirstrup. Thus, it would be obvious to modify the dressing of Thirstrup such that the plurality of terminals of the monitor interface could be configured to connect with respective terminals of the monitor device, as taught by Angelides, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 12, the cited monitor device coupling part 24' of Carrubba is not a monitor device coupler but is simply a place to contain parts of a rolled or folded ostomy bag.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 12 under 35 U.S.C 103 as discussed above that 

On page 10 of the Applicant’s remarks, the Applicant argues that for claim 12, the cited monitor device of Thirstrup does not mechanically couple with the base plate. Angelides does not teach or suggest a recess. Carrubba discloses a recess, but the recess in Carrubba is for containing a folded ostomy bag.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 12 under 35 U.S.C 103 as discussed above that the cited monitor device of Thirstrup does mechanically couple with the base plate. There is a connection that is operated by wireless machinery between the monitor device and base plate.
In response to applicant's argument that “the recess in Carrubba is for containing a folded ostomy bag” which implies that the claimed invention is not for containing a folded ostomy bag, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the recess of Carruba meets the structural limitations of the claims. 

Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781